                                                JS-6

         UNITED STATES DISTRICT COURT
        CENTRAL DISTRICT OF CALIFORNIA




SOUTHWEST REGIONAL             CV 17-6582 DSF (MRWx)
COUNCIL OF CARPENTERS,
et al.,                        JUDGMENT
        Plaintiffs,
             v.

PHIL LIMON,
       Defendant.



AND RELATED CLAIMS



The Court having:

   • dismissed Phil Limon’s Seventh Counterclaim, and Daniel
     O’Donnell’s Tenth and Eleventh Counterclaims, see Dkt.
     88,

   • dismissed Limon’s Thirteenth Counterclaim, and
     O’Donnell’s Fourth, Fifth, and Twelfth Counterclaims, see
     Dkt. 113,

   • granted summary judgment on UBC’s Counterclaim
     against Defendant Daniel O’Donnell, see Dkt. 143,

   • granted summary judgment on Limon’s and O’Donnell’s
     Third Counterclaim, see Dkt. 174,
     • issued its Findings of Fact and Conclusions of Law as to
       Plaintiffs’ claim for declaratory relief and Limon’s First,
       Second, Fourth, Sixth, Eighth, and Ninth Counterclaims,
       see Dkt. 239, and

     • found that Limon abandoned his Fifth Counterclaim,

   IT IS ORDERED AND ADJUDGED that Daniel O’Donnell and
Phil Limon take nothing, that the action be dismissed with
prejudice, and that Plaintiffs recover their costs of suit pursuant
to a bill of costs filed in accordance with 28 U.S.C. § 1920.



  IT IS SO ORDERED.



Date: August 5, 2019                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge




                                 2
